Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1-18 is the inclusion of the limitations of a printing device that includes 
wherein the main body portion comprises a first support portion configured to support an adhesive surface of the recording paper being transferred in the internal space and a second support portion configured to support a surface opposite the adhesive surface, and wherein the second support portion comprises a protruding portion configured to prevent an adhesive attached to the surface opposite the adhesive surface from being accumulated by decreasing a contact area with the surface opposite the adhesive surface. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Takami et al. (US 2006/0039737) disclose a label printer having an on-board peeling mechanism that easily replaces label paper and removing paper jams with limited space for opening and closing the printer. The peeling unit is attached to a printer cover which is mounted openably and closably to the label paper compartment in the printer housing.  Osawa et al. (US 2008/0267682) disclose a printer having a platen, a heating element unit, and a guide incline that prints to thermal paper that has an adhesive area formed on one side with the edges of the paper adhesive-free, and color layers formed on the other side of the paper. The guide incline guides the thermal paper without contacting the area on the back of the adhesive area on the other side .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853